                                            Case 3:18-cv-05080-JST Document 67 Filed 03/07/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       SECURITIES AND EXCHANGE                            Case No. 18-cv-05080-JST (LB)
                                           COMMISSION,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13
                                                  v.
                                  14
                                           MICHAEL B. ROTHENBERG and
                                  15       ROTHENBERG VENTURES LLC (f/k/a
                                           FRONTIER TECHNOLOGY VENTURE
                                  16       CAPITAL LLC and ROTHENBERG
                                           VENTURES MANAGEMENT COMPANY
                                  17       LLC),
                                  18                     Defendants.

                                  19

                                  20        On February 22, 2019, the court granted previous counsel’s motion to withdraw from

                                  21   representing the defendant Michael B. Rothenberg, set a further status hearing for March 7, 2019,

                                  22   ordered Mr. Rothenberg to file a notice of substitute counsel by then or appear pro se, and ordered

                                  23   Mr. Rothenberg to appear in person at the March 7 status hearing.1 Mr. Rothenberg did not appear.

                                  24        The court sets a further status hearing for March 21, 2019 at 9:30 a.m. and again orders Mr.

                                  25   Rothenberg to appear at the hearing, either through a new lawyer or in person if he has not been

                                  26

                                  27   1
                                        Order – ECF No. 60. Citations refer to material in the electronic case file (“ECF”); pinpoint citations
                                       are to the ECF-generated page numbers at the top of documents. New counsel has appeared for the
                                  28   defendant Rothenberg Ventures, LLC. ECF No. 58.

                                       ORDER – No. 18-cv-05080-JST (LB) 
                                           Case 3:18-cv-05080-JST Document 67 Filed 03/07/19 Page 2 of 2




                                   1   able to hire a lawyer yet. If he does not, he risks sanctions, including monetary sanctions or

                                   2   ultimately, if he does not participate in his litigation, a terminating sanction in the form of a

                                   3   default judgment against him.

                                   4      If Mr. Rothenberg files a notice of substitute counsel or a notice that he will represent himself,

                                   5   the court will vacate the March 21 hearing. If no notice is filed, Mr. Rothenberg must appear in

                                   6   person on March 21, 2019 at 9:30 a.m. in Courtroom B, 450 Golden Gate Avenue, 15th Floor, San

                                   7   Francisco, CA 94102.

                                   8      Under Civil Local Rule 11-5(b), withdrawing counsel must send all filings in the case —

                                   9   including a copy of this order — to Mr. Rothenberg until substitute counsel appears or Mr.

                                  10   Rothenberg appears pro se.

                                  11      IT IS SO ORDERED.

                                  12      Dated: March 7, 2019                           ______________________________________
Northern District of California




                                                                                         LAUREL BEELER
 United States District Court




                                  13                                                     United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-05080-JST (LB)                   2 
